UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1243



JOYCE S. KIMBLE,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY    COUNTY   GOVERNMENT;   MONTGOMERY
COUNTY BOARD OF EDUCATION; MARYLAND STATE
BOARD OF EDUCATION; JAMES WILLIAMS, Dr.,
Deputy   Superintendent,    Montgomery   County
Public    Schools;   ELIZABETH    ARONS,   Dr.,
Director, Montgomery County Public Schools;
ANN    KAMENSTEIN,    Compliance    Specialist,
Montgomery County Public Schools; JERRY D.
WEAST, Dr., Superintendent, Montgomery County
Public Schools; MONTGOMERY COUNTY PUBLIC
SCHOOLS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-2711-PJM)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Joyce S. Kimble, Appellant Pro Se. Patricia Prestigiacomo Via,
Assistant County Attorney, Rockville, Maryland; John Joseph Curran,
Jr., Attorney General, Dana Hendricks Murray, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joyce S. Kimble appeals the district court’s order denying

relief on her 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. See Kimble v. Montgomery

County Gov’t, No. CA-02-2711-PJM (D. Md. filed Jan. 23, 2002 &

entered Jan. 24, 2003). We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED



                                      2